DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/25/2021 are deemed acceptable for examination.
Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (EP 3104119 A1) teaches a control system for routing aircraft through sectors based on traffic/congestion. (CN111028529A) teaches using a machine learning model to predict future traffic in an area. However the prior art neither alone nor in combination teaches “the air route traffic data includes data messages having one or more data fields, the data messages including a first data message having a first data field and a second data message having a second data field and a third data field, and the database controller is to: discard the first data message when the first data field violates a rule;  discard the second data field when the second data field violates the rule; and store the third data field when the third data field does not violate a plurality of rules including the rule”, or “the air route traffic data includes a first data message having a first data field, and the database controller is to: identify a second aircraft of the plurality of the aircraft based on the first data field, the first data field including a flight number of the second aircraft; generate the first database entry field by storing the flight number in the first database entry field; generate the first database entry by storing the first database entry field in the first database entry; and in response to identifying the flight number in one or more second data messages included in the air route traffic data, store one or more second data fields of the one or more second data messages in the first database entry”, or “determine differences between the first aircraft traffic counts and third aircraft traffic counts, the third aircraft traffic counts representative of observed quantities of aircraft traffic counts associated with the airspace sectors during the first time period, the first machine learning model having a first difference of the differences; and in response to the first difference being less than the remaining differences, select the first machine learning model for execution”. Each of the above groups of limitations distinguishes from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 8, 12, 13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (EP 3104119 A1), hereinafter Kang in view of Xiaofu (CN-104952123-A).

Regarding claim 1, Kang teaches an apparatus comprising:
	a network interface to obtain air route traffic data associated with a plurality of aircraft flying in airspace sectors, the air route traffic data associated with a first time period ([0010] “The command and control system 24 may send and receive information to and from each of the aircraft 20 through the transceiver 26”);
	a database controller to generate a first database entry by mapping one or more extracted portions of the air route traffic data to a first database entry field included in the first database entry, the first database entry field associated with a respective one of the plurality of the aircraft ([0010] “The command and control system 24 may be used to collect information relating to the various aircraft 20 such as, but not limited to, an initial point of takeoff or the current aircraft position, a destination point, aircraft type, the current position of the aircraft 20, weather conditions, air traffic control data, headings, altitudes, speed, originally planned flight route and fuel information”); and
	air route traffic (ART) sector services ([0011] “The route planning control module 22 “) to:
		[[execute a plurality of machine learning models using database entries to]] generate first aircraft traffic counts of the airspace sectors during the first time period, the database entries including the first database entry (Fig. 11 and Claim 7 – “a number of aircraft that are simultaneously located within in a single sector”. [0027] “the sector forecast capacity 142 is time-based, which means that the available capacity as well as the availability of a specific sector 40 may change as time progresses”. Determines sector availability based on factors including count of aircraft in that sector);
		in response to selecting a first machine learning model of the plurality of the machine learning models based on the first aircraft traffic counts, execute the first machine learning model to generate second aircraft traffic counts of the airspace sectors during a second time period after the first time period; and
		transmit the second aircraft traffic counts to a computing device to cause an adjustment of a flight plan of a first aircraft of the plurality of the aircraft.

	Kang does not teach in response to selecting a first machine learning model of the plurality of the machine learning models based on the first aircraft traffic counts, execute the first machine learning model to generate second aircraft traffic counts of the airspace sectors during a second time period after the first time period; and
		transmit the second aircraft traffic counts to a computing device to cause an adjustment of a flight plan of a first aircraft of the plurality of the aircraft.
	
	teaches execute a plurality of machine learning models using database entries to generate first --vehicle-- [[aircraft]] traffic counts of the airspace sectors during the first time period (P. 15, ¶2 “by inputting and storing the congestion degree of the area every 5 minutes in the history into the self-learning model”);
	in response to selecting a first machine learning model of the plurality of the machine learning models based on the first aircraft traffic counts, execute the first machine learning model to generate second [[aircraft]] --vehicle-- traffic counts of the airspace sectors during a second time period after the first time period (p.15, ¶2 “The first prediction unit 206 may use machine learning to predict the congestion level and / or vehicle density of the area at a specific time in the future”. There is no step of selecting a first machine learning model. Using BRI, it is understood as some point the machine learning model must be chosen before it is used, therefore it is understood that in response to that choice, in Xiaofu, it will at some point be used); and
	transmit the second aircraft traffic counts to a computing device to cause an adjustment of a flight plan of a first [[aircraft]] –vehicle-- of the plurality of the[[ aircraft]] –vehicles-- (p.2, ¶1 “the platform can automatically and efficiently obtain comprehensive analysis or statistical results and push them to the vehicle owner. To help car owners adjust their driving strategies”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning to predict vehicle traffic in certain areas as taught by Xiaofu, in modeling the traffic of Kang. One of ordinary skill in the art would have been motivated to “To help car owners adjust their driving strategies, and improve the problems of low efficiency and incomplete data” (Xiaofu p.2, ¶ 1).

Regarding claim 5, Kang in view of Xiaofu teaches the apparatus of claim 1, wherein the second aircraft traffic counts include a third aircraft traffic count of a first airspace sector of the airspace sectors (Fig. 1; 20 and 20, plurality of aircraft having counts), the flight plan is a first flight plan, and the ART sector services are to:
	determine that the third aircraft traffic count satisfies a threshold representative of a quantity of aircraft to fly in the first airspace sector during the second time period (Fig. 2; 40’ and Fig. 11 and Claim 7 – “a number of aircraft that are simultaneously located within in a single sector”. [0027] “the sector forecast capacity 142 is time-based, which means that the available capacity as well as the availability of a specific sector 40 may change as time progresses”. Determines sector availability based on factors including count of aircraft in that sector) ;
	determine that the first flight plan includes the first airspace sector during the second time period (Fig. 2 “original flight route”); and
	transmit a recommendation to the first aircraft to adjust from the first flight plan to a second flight plan, the second flight plan not including the first airspace sector during the second time period (Fig. 2; 32 “alternative route”).

Regarding claim 6, Kang in view of Xiaofu teaches the apparatus of claim 1, wherein the ART sector services includes at least one microservice to:
	Kang teaches configure a threshold for respective ones of the airspace sectors for the second time period based on at least one of first flight plans for the plurality of the aircraft during the second time period, first weather information associated with the airspace sectors during the second time period ([0023] “The designator 112 provides an indication that rerouting of the original flight route 30 is required because the original flight route 30 (shown in FIG. 2) is unavailable due to disruptions such as convective weather conditions”), or historical information including at least one of second flight plans or second weather information associated with the airspace sectors during the first time period;
	determine the first aircraft traffic counts by querying a database ([0010] “The command and control system 24 may be used to collect information relating to the various aircraft 20 such as, but not limited to, an initial point of takeoff or the current aircraft position, a destination point, aircraft type, the current position of the aircraft 20, weather conditions, air traffic control data, headings, altitudes, speed, originally planned flight route and fuel information”);

	Kang does not teach predict the second aircraft traffic counts by executing the first machine learning model; and
	calculate one or more airspace traffic count parameters based on at least one of the first aircraft traffic counts or the second aircraft traffic counts.
	
	Xiaofu teaches predict the second [[aircraft]] traffic counts by executing the first machine learning model (P. 15, ¶2 “by inputting and storing the congestion degree of the area every 5 minutes in the history into the self-learning model”); and
	calculate one or more airspace traffic count parameters based on at least one of the first [[aircraft]] traffic counts or the second aircraft traffic counts (p.15, ¶2 “The first prediction unit 206 may use machine learning to predict the congestion level and / or vehicle density of the area at a specific time in the future”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning to predict vehicle traffic in certain areas as taught by Xiaofu, in modeling the traffic of Kang. One of ordinary skill in the art would have been motivated to “To help car owners adjust their driving strategies, and improve the problems of low efficiency and incomplete data” (Xiaofu p.2, ¶ 1).

Claim 8, 12 and 13 are a non-transitory computer readable storage medium for the apparatus of claims 1, 5 and 6. The limitations are substantially similar, therefore rejected for the same reasons.

Claims 15, 19 and 20 are a method for the apparatus of claims 1, 5, and 6. The limitations are substantially similar, therefore rejected for the same reasons.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Kang in view of Xiaofu and Rechkemmer et al. (US 20210094435 A1), hereinafter Rechkemmer.

Regarding claim 7, Kang in view of  Xiaofu teaches the apparatus of claim 6.
	Kang does not teach wherein the at least one microservice is executed using at least one of virtual compute resources, virtual network resources, or virtual storage resources of a cloud computing platform.
	wherein the at least one microservice is executed using at least one of virtual compute resources, virtual network resources, or virtual storage resources of a cloud computing platform ([0037] “The external device 3000 may be preferred to compute the complex tasks since the processing capacity of the charging device 1000 and the application device 2000 may be limited. It may be contemplated that the computationally intensive processes such as comparison to big data or machine learning data are performed at the external device 3000 such as a cloud computing device while the less intensive processes are performed at the application device”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use virtual microservice hosts, such as the cloud computing for machine learning as taught by Rechkemmer, in modeling the traffic of Kang. One of ordinary skill in the art would have been motivated to process computationally intensive tasks (Rechkemmer [0037]).

Claim 14 is a non-transitory computer readable storage medium for the apparatus of claim 7. The limitations are substantially similar therefore rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668